    Case 0:20-cv-60719-WPD Document 183 Entered on FLSD Docket 09/10/2021 Page 1 of 13




                                  IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       FORT LAUDERDALE DIVISION

                                      Case No. 20-cv-60719- DIMITROULEAS/SNOW


       ITAMAR MEDICAL LTD.,

                         Plaintiff,
       v.

       ECTOSENSE NV, and VIRTUOX, INC.,

                         Defendants.




                     ITAMAR’S MOTION FOR EXTENSION AND FOR EXPEDITED DISCOVERY
                   IN CONNECTION WITH ECTOSENSE’S MOTION TO DISQUALIFY GENE
                               KLEINHENDLER AND FOR SANCTIONS

                   Plaintiff Itamar Medical Ltd., pursuant to Federal Rules of Civil Procedure 6(b)(1) and

        26(d), requests an extension of time and permission to conduct expedited discovery on Declarants,

        Mats Dahlqvist, Arnold Benoot and Saffelberg Investments nv, in order to adequately respond to

        Ectosense’s Motion to Disqualify Gene Kleinhendler and Incorporated Motion for Sanctions (the

        “Motion to Disqualify”) (ECF No. 181). In support of this motion, Itamar states as follows:

                                                  INTRODUCTION

                   The Motion to Disqualify is Ectosense’s third bite at the apple. With every attempt to have

        Itamar’s co-counsel, Gene Kleinhendler, removed from this litigation, Ectosense escalates its

        rhetoric and feigned outrage. It is Mr. Kleinhendler and Itamar’s prior counsel, Latham & Watkins

        LLP (“Latham”), however, who should be outraged by thrice being accused of willfully violating

                                                            1
4834-5452-6970.1
    Case 0:20-cv-60719-WPD Document 183 Entered on FLSD Docket 09/10/2021 Page 2 of 13




        this Court’s Protective Order and conspiring to cover it up, without a shred of evidence. It is Mr.

        Kleinhendler who should be outraged at being called an extortionist in three separate public filings,

        when all he did was send a demand letter and correspond with another lawyer. Given the gravity

        of the accusations being leveled against officers of the Court and the significant reputational harm

        they are facing, this Court should allow expedited discovery into the purported grounds for

        Ectosense’s denunciations. In the interest of fairness and due process, Itamar should be permitted

        to obtain documents from, and take the depositions of, the accusers, specifically Saffelberg

        Investments nv, Mats Dahlqvist and Arnold Benoot, on an expedited basis. Itamar should also be

        granted an extension of time to respond to the Motion to Qualify in order to allow for the requested

        discovery.

                                                  BACKGROUND

                   1.   Although Ectosense claims the alleged violation of this Court’s Stipulated Protective

        Order and the purported threatening communications took place in early April and May of 2021,

        Ectosense filed its first motion directed at Mr. Kleinhendler and Itamar’s prior counsel months later

        in late July. (ECF No. 140).

                   2.   Ectosense failed to confer with current counsel, or Itamar’s prior counsel, Latham,

        one of the targets of the accusations, prior to filing the motion. For that reason, Judge Dimitrouleas

        denied the motion without prejudice “to file a motion that complies with the requirements of

        S.D.Fla.L.R. 7.1.A.3, which requires the moving party to certify that he has conferred, or describes

        a reasonable effort to confer, with the parties affected in a good faith effort to resolve the dispute.”

        (ECF No. 155).



                                                           2
4834-5452-6970.1
    Case 0:20-cv-60719-WPD Document 183 Entered on FLSD Docket 09/10/2021 Page 3 of 13




                   3.   Rather than engage in a good faith conferral regarding the actual substance and

        evidence surrounding the accusations being lodged by Ectosense in its motion, Ectosense sent a

        letter making it clear that it had already made up its mind and would be proceeding with its motion:

        “Barring a completely unforeseeable revelation or statement on behalf of Itamar or Mr.

        Kleinhendler, which is not altogether completely impossible, even if extremely unlikely, Ectosense

        is committed to raising these matters with the Court. We remain open to hearing what you have to

        say, but the burden of convincing Ectosense does not rest on our shoulders.” Letter from

        Ectosense’s counsel to Itamar’s counsel dated August 9, 2021, a copy of which is attached hereto

        as Exhibit A. (emphasis in original)

                   4.   This letter was the opposite of a good faith attempt to confer.

                   5.   Nonetheless, Itamar’s counsel proceeded to schedule a conference call so

        Ectosense’s counsel could speak directly to Mr. Kleinhendler and hear, from the horse’s mouth,

        that the serious and grave allegations being lodged against him were utterly baseless. During that

        call, Ectosense’s counsel had every opportunity to question Mr. Kleinhendler in order to

        meaningfully vet the statements made in the motion.

                   6.   True to the spirit of the August 9 letter, however, Ectosense did not undertake its

        conferral requirements with an open mind or in good faith. Instead, without even disclosing during

        the conferral call that they would be adding the Declaration of Mats Dahlqvist to the motion,

        Ectosense proceeded to file its renewed motion on August 23, 2021. (ECF No. 176).

                   7.   Of course, had Ectosense’s counsel raised the notion that Mr. Dahlqvist felt

        “threatened” back on April 12, 2021, the parties could have discussed the fact that Itamar would

        have expected him to just pick up the phone and call Itamar’s CEO, Gilad Glick, just as Mr.

                                                          3
4834-5452-6970.1
    Case 0:20-cv-60719-WPD Document 183 Entered on FLSD Docket 09/10/2021 Page 4 of 13




        Dahlqvist had done just a couple of weeks before on or about March 24, 2021. Interestingly, Mr.

        Dahlqvist fails to mention that communication with Itamar in his August 18, 2021, declaration.

                   8.     Ultimately, and rightfully, the renewed motion was denied without prejudice

        pursuant to the Court’s Paperless Order dated August 26, 2021, because “Defendant has not filed

        the appropriate Motion for the relief requested within its Motion.” (ECF No. 179). This Court then

        instructed Ectosense on the appropriate motion, if any, that should be presented to the Court, but

        only “after a careful review of the applicable standards.” Id.

                   9.     The Court also limited Ectosense to ten (10) pages, directed that the motion “shall

        cite to case law regarding disqualification of counsel and the sanctions being requested” and

        reiterated that “the standard for the various request for relief should also be clearly identified.” Id.

                   10.    On the afternoon of Friday, September 3, on the last business day before Labor Day

        and the two-day Jewish holiday of Rosh Hashanah immediately thereafter, Ectosense filed the

        Motion to Disqualify. 1 (ECF No. 181).

                   11.    The Motion to Disqualify is supported by a Declaration of Mats Dahlqvist, an

        Ectosense Board Member and former consultant for Itamar, a Declaration of Arnold Benoot, the

        General Counsel of Saffelberg Investments nv, one of Ectosense’s investors, and two letters from

        Mr. Kleinhendler to Mr. Benoot. (ECF Nos. 181-1 through 181-4).

                   12.    Although Mr. Benoot did, in fact, write to Mr. Kleinhendler as well, those written

        communications are conspicuously absent from the exhibits filed by Ectosense.




        1         Ectosense failed to follow this Court’s instructions. Not only is the Motion to Disqualify longer than 10
        pages, it fails to clearly identify the standards or any applicable and analogous case law to support the extreme relief
        it is seeking in the motion.
                                                                    4
4834-5452-6970.1
    Case 0:20-cv-60719-WPD Document 183 Entered on FLSD Docket 09/10/2021 Page 5 of 13




                   13.    Curiously, Mr. Benoot claims in his Declaration that as of April 29, 2021, he

        considered Mr. Kleinhendler communications to be a “direct threat.” (ECF Nos. 181-2, at p. 3, ¶

        15). Yet, inexplicably, on that same day, rather than advising Mr. Kleinhendler to stop threatening

        him, he invites Mr. Kleinhendler to continue to communicate with him. Id.

                   14.    At no point in time does Mr. Benoot ever tell Mr. Kleinhendler he feels threatened

        or that Saffelberg is being extorted. In fact, he continues to communicate with Mr. Kleinhendler

        for almost a month after he was purportedly threatened and intimated, and the back and forth

        between these two sophisticated lawyers is cordial and professional throughout these written

        communications. See Email Chain between Mr. Kleinhendler and Mr. Benoot dated April 20, 2021

        to May 24, 2021, attached as Exhibit B.

                   15.    Tellingly, Ectosense did not file this email chain with its motion. It filed only the

        April 22 and May 10 letters from Mr. Kleinhendler. This, of course, is only half the story.

                   16.    Similarly, Mr. Dahlqvist attaches certain pages from what appears to be a

        composition book to his Declaration. (ECF No. 181-1, pp.4-5). Mr. Dahlqvist claims that these

        are his “detailed contemporaneous notes about the conversation” with Mr. Kleinhendler. (Id. at pp.

        1-2, ¶ 4.) Although Mr. Dahlqvist also claims to have had multiple conversations with Mr. Bart

        Van Pee, it is unclear if he took notes of those calls. If so, those were not included in the attachments

        to his Declaration. Mr. Dahlqvist certainly did not include notes or even mention he call he made

        to Mr. Gilad Glick just a few weeks before. Again, the evidence provided by Ectosense is

        incomplete and one-sided.2



        2        It also appears to be contradictory. While the Motion to Disqualify claims that Mr. Dahlqvist “immediately
        notified Saffelberg,” (ECF No. 181 at p. 3, ¶ 4), Mr. Dahlqvist states that he contacted Mr. Van Pee at Ectosense and
        does not mention any direct communication with Saffelberg. (ECF No. 181-1 at p. 3, ¶ 11).
                                                                  5
4834-5452-6970.1
    Case 0:20-cv-60719-WPD Document 183 Entered on FLSD Docket 09/10/2021 Page 6 of 13




                   17.      Pursuant to the Court’s Order, Itamar is required to file its response to Ectosense’s

        Motion to Disqualify within ten (10) calendar days of the filing of the motion. (ECF No. 179).

        Therefore, Itamar’s response to the Motion to Disqualify is currently due by Monday, September

        13, 2021.

                                                     ARGUMENT

        I.         The Court Should Exercise Discretion to Allow Itamar to Take Discovery on the
                   Saffelberg and Ectosense Witnesses Making the Accusations Against Mr.
                   Kleinhendler on an Expedited Basis.

                   Pursuant to Federal Rules of Civil Procedure 26(d), 30(a)(2)(A)(iii), and 34(b), the Court

        has both the authority and broad discretion to manage the timing of discovery, including shortening

        the discovery periods. See Gayle v. Meade, No. 20-CV-21553, 2020 WL 4515517, at *2 (S.D. Fla.

        July 13, 2020). See also Fimab-Finaziaria Maglificio Biellese Fratelli Fila S.p.A. v. Helio

        Import/Export. Inc., 601 F. Supp. 1, 3 (S.D. Fla. 1983) (“Expedited discovery should be granted

        when some unusual circumstances or conditions exist that would likely prejudice the party if he

        were required to wait the normal time.”). The court’s discretion should be exercised and expedited

        discovery permitted when party seeking it establishes “good cause” for such discovery. Tracfone

        Wireless, Inc. v. Adams, 304 F.R.D. 672, 673 (S.D. Fla. 2015) (noting that “[g]ood cause may be

        found where the need for expedited discovery, in consideration of the administration of justice,

        outweighs the prejudice to the responding party.”) (internal citation omitted). In deciding whether

        a party has shown good cause, a court considers: “(1) whether a motion for preliminary injunction

        is pending; (2) the breadth of the requested discovery; (3) the reason(s) for requesting expedited

        discovery; (4) the burden on the opponent to comply with the request for discovery; and (5) how



                                                             6
4834-5452-6970.1
    Case 0:20-cv-60719-WPD Document 183 Entered on FLSD Docket 09/10/2021 Page 7 of 13




        far in advance of the typical discovery process the request is made.” Thyssenkrupp Elevator Corp.

        v. Hubbard, No. 2:13-cv-202-FtM-29SPC, 2013 WL 1953346, at *1 (M.D. Fla. May 10, 2013).

                   In this case, while there is no preliminary injunction pending, each of the other factors weigh

        in favor of expedited discovery. First, the requested discovery is limited to the issues related to the

        Motion to Disqualify. Specifically, Itamar seeks specific limited documents and deposition

        testimony from the Declarants, Mr. Dahlqvist and Mr. Benoot, and a 30(b)(6) deposition of

        Saffelberg. Attached hereto as Composite Exhibit C are the proposed discovery requests for each

        of these witnesses.3

                   Next, Itamar has good reason for seeking this limited discovery. Specifically, Itamar

        believes that the Motion to Disqualify is an after-the-fact fabrication in order to detract, avoid or

        completely short-circuit the substantive issues in the case. See Motion to Disqualify, ECF No. 181

        at 11 (seeking, among other things, striking of Itamar’s pleadings as a sanction). The timing and

        contentions in the Motion to Disqualify simply don’t add up. Instead, they raise of a number of

        questions.

                         If Ectosense truly believed that its Confidential/Attorney’s Eyes Only information
                          had been unlawfully shared or if its investor, Saffelberg Investments nv had actually
                          felt intimidated and threatened back in April, why did Ectosense wait for months to
                          bring this matter to the attention of the Court?
                         If Itamar’s intention was to have Mr. Kleinhendler engage in unlawful acts as
                          “shadow counsel,” as Ectosense calls him in its most recent filing (ECF 181 at p. 8),
                          why would Itamar have subjected Mr. Kleinhendler to the jurisdiction of this court
                          by including him as counsel of record?4

        3        Itamar drafted a proposed Request for International Judicial Assistance, in the event Saffelberg and Mr.
        Benoot do not agree to engage in discovery voluntarily.
        4        Itamar also obtained pro hac vice admission for attorney Anna Adamsky, Mr. Kleinhendler colleague at GK
        Advisory. (ECF Nos. 128 and 134). Ectosense ignores that Ms. Adamsky is also counsel of record in this case. If
        Itamar wanted Mr. Kleinhendler to “stay in the shadows,” while still having access to AEO materials, Itamar could
        have achieved the same goal by seeking admission of only Ms. Adamsky, and then relying on section of the
        Protective Order that permits her to share information with relevant personnel at her firm. Itamar had no such
        shadowy intent, and this just demonstrates how contrived Ectosense’s theory is.
                                                                7
4834-5452-6970.1
    Case 0:20-cv-60719-WPD Document 183 Entered on FLSD Docket 09/10/2021 Page 8 of 13




                         If Ectosense’s Board Member Mats Dahlqvist truly felt threatened back on April 12,
                          2021, why didn’t he just call Mr. Gilad Glick, the CEO of Itamar, who he had just
                          spoken to a couple of weeks earlier about this lawsuit?
                         Why did Mr. Benoot continue to communicate with Mr. Kleinhendler even though
                          he felt threatened and intimidated?
                         Does Mr. Dahlqvist have any other notes of relevant conversations that should be
                          disclosed?
                         Did Saffelberg withhold funding and/or was funding “disrupted” as a result of Mr.
                          Kleinhendler’s call, as Ectosense claims in the Motion to Disqualify?

        Itamar should be given the opportunity to have these and other questions answered before Itamar

        responds to the Motion to Disqualify. Given the gravity of the accusations and the draconian

        sanctions Ectosense seeks in its motion, expedited discovery as to the facts and circumstances

        surrounding these allegations is warranted. Mr. Kleinhendler and Latham are being accused of

        willfully violating a Court order and conspiring to cover it up. Ectosense persists in making this

        accusation even though Mr. Kleinhendler submitted a sworn affidavit categorically denying ever

        receiving AEO documents from Latham. Latham, too, flatly denied any violation in a prior court

        filing (ECF No. 112 at 4), and reiterates its unequivocal denial in the Declaration of Allen Gardner,

        a copy of which is attached hereto as Exhibit D. Ectosense’s counsel had a chance to speak directly

        with Mr. Kleinhendler and inquire as to the purported Protective Order violation and the alleged

        criminal conduct during the parties’ telephone call on August 11, 2021. Because of the potential

        implications on Mr. Kleinhendler’s career to be branded a disqualified lawyer, Itamar should be

        given the same chance to question Mr. Kleinhendler’s accusers, especially when they are accusing

        him of criminal conduct.

                   As for the next factor, there is no burden on the Saffelberg or Ectosense witnesses to comply

        with the request for discovery. And, to the extent they claim it is burdensome, they brought that

        burden on themselves. Mr. Dahlqvist, and Saffelberg, through Mr. Benoot, voluntarily injected

                                                             8
4834-5452-6970.1
    Case 0:20-cv-60719-WPD Document 183 Entered on FLSD Docket 09/10/2021 Page 9 of 13




        themselves into this lawsuit by submitting Declarations supporting the Motion to Disqualify.

        Ectosense had multiple chances to dispense with these baseless claims after the first two motions

        were denied. Instead, Ectosense doubled down and persisted. The Ectosense and Saffelberg

        witnesses should not be surprised or put out by discovery aimed at the very statements and

        documents they submitted to support the motion.

                   Finally, the parties are in the midst of discovery. This request is not being made before a

        26(f) conference. Therefore, this factor, too, weighs in favor of Itamar.

                   For all of these reasons, Itamar has established good cause for the seeking expedited

        discovery requested herein. Without it, Itamar will be at a disadvantage because Ectosense’s

        unsubstantiated allegations will be allowed to go unchallenged. This would be fundamentally

        unfair, as Mr. Kleinhendler reputation is on the line, as is Itamar’s choice of counsel.

        II.        The Court Should Grant an Extension of the Current September 13, 2021, Response
                   Deadline in Order to Allow the Requested Discovery.

                   Itamar intends to request documents and deposition testimony from Mr. Dahlqvist,

        Saffelberg and Mr. Benoot. Mr. Dahlqvist is a member of the Board of Ectosense, a party to this

        litigation. His documents can therefore be obtained through Rule 34 requests for production and a

        Rule 30 deposition notice. Even if the Court expedites this discovery, as Itamar requests, Itamar

        will need an extension of the deadline to respond to the Motion to Disqualify.

                   Saffelberg and Mr. Benoot, however, are located in Belgium. Therefore, should Saffelberg

        and Mr. Benoot refuse to provide documents or appear voluntarily for the deposition, Itamar will

        need to use the Hague Convention on the Service Abroad of Judicial and Extra Judicial Documents




                                                            9
4834-5452-6970.1
   Case 0:20-cv-60719-WPD Document 183 Entered on FLSD Docket 09/10/2021 Page 10 of 13




        in Civil and Commercial Matters and submit Letters Rogatory.5 Given the length of time it takes

        to effectuate service using The Hague Convention, Itamar requires an extension of time to respond

        to the Motion to Disqualify.

                                                       CONCLUSION

                   Ectosense supports its Motion to Disqualify with incomplete and, in some cases,

        contradictory Declarations from Saffelberg and Ectosense witnesses.                       Notwithstanding the

        flimsiness of this purported “evidence,” Ectosense wants to (i) smear the name and reputation of a

        lawyer with more than 40+ years of experience by disqualifying him from this case, (ii) have the

        global law firm of Latham & Watkins be recognized as a co-conspirator, and (iii) obtain judgment

        on the merits against Itamar. Ectosense is not entitled to any of this relief. But, it most certainly

        should not be the given the opportunity to seek these sanctions without allowing discovery on the

        witnesses making these egregious allegations. It is a matter of fundamental fairness and due

        process. Therefore, this Court should permit expedited discovery on a shortened time frame and

        should grant Itamar an extension to respond to the Motion to Disqualify to allow the discovery to

        be completed.

                   WHEREFORE, Itamar requests that this Court (i) allow expedited discovery and shorten

        the time frame to ten (10) days for Ectosense to respond to the Plaintiff’s Expedited Requests for

        Production of Documents Related to the Motion to Disqualify; (ii) allow the deposition of Mats

        Dahlqvist five (5) business days after the production of documents; (iii) expedite the issuance of

        Letters Rogatory so that Itamar may pursue document requests and deposition testimony of




        5       Itamar has requested that Ectosense agree to produce the witnesses and documents voluntarily, but
        Ectosense has not yet responded with a definitive answer to this request.
                                                                10
4834-5452-6970.1
   Case 0:20-cv-60719-WPD Document 183 Entered on FLSD Docket 09/10/2021 Page 11 of 13




        Saffelberg and Arnold Benoot; (iv) extend the deadline for Itamar to respond to the Motion to

        Disqualify pending the requested discovery and (v) enter any other just and proper relief.

                               CERTIFICATION UNDER LOCAL RULE 7.1(a)(3)

                   Undersigned counsel hereby certifies that she met and conferred with Ectosense’s counsel

        regarding the relief requested in this motion and, while Ectosense does not oppose an extension of

        time for Itamar to respond to the Motion to Disqualify to make up for the weekend and week days

        that were holidays (Labor Day and Rosh Hashana, September 4-8), Ectosense does not agree to an

        extension of time pending the completion of the requested discovery and has not agreed to the

        request for expedited discovery.

        Dated: September 10, 2021                              Respectfully submitted,

                                                               /s/ Laura Ganoza
                                                               FOLEY & LARDNER LLP
                                                               Laura Ganoza, Esq.
                                                               Florida Bar No. 0118532
                                                               lganoza@foley.com
                                                               atownsend@foley.com
                                                               Hawwi W. Edao
                                                               Florida Bar No. 1026550
                                                               hedao@foley.com
                                                               hmoreno@foley.com
                                                               One Biscayne Tower, Suite 1900
                                                               2 South Biscayne Boulevard
                                                               Miami, Florida 33131
                                                               Tel.: (305) 482-8400
                                                               Fax: (305) 482-8600

                                                               Counsel for Plaintiff




                                                          11
4834-5452-6970.1
   Case 0:20-cv-60719-WPD Document 183 Entered on FLSD Docket 09/10/2021 Page 12 of 13




                                          CERTIFICATE OF SERVICE

                   I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

        filed with the Clerk of the Court on this 10th day of September, 2021 using CM/ECF, which

        serves all counsel of record listed on the attached Service List via transmission of Notices of

        Electronic Filing generated by CM/ECF.


                                                              /s/ Laura Ganoza
                                                              Laura Ganoza




                                                         12
4834-5452-6970.1
   Case 0:20-cv-60719-WPD Document 183 Entered on FLSD Docket 09/10/2021 Page 13 of 13




                                              SERVICE LIST
                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                Case No. 20-cv-60719- DIMITROULEAS/SNOW

          TRIPP SCOTT, P.A.                        FOLEY & LARDNER LLP
          Paul O. Lopez, Esq.                      Laura Ganoza, Esq.
          eservice@trippscott.com                  lganoza@foley.com
          pol@trippscott.com                       atownsend@foley.com
          sxc@trippscott.com                       Hawwi Edao, Esq.
                                                   hedao@foley.com
          Seth J. Donahoe, Esq.                    hmoreno@foley.com
          eservice@trippscott.com                  Jessica N. Walker, Esq.
          sjd@trippscott.com                       (pro hac vice to be filed)
          sgc@trippscott.com                       jwalker@foley.com

          B. George Walker, Esq.                   Counsel for Plaintiff Itamar Medical Ltd.
          eservice@trippscott.com
          bgw@trippscott.com
          sxc@trippscott.com                       GK ADVISORY
                                                   Anna Adamsky, Esq.
          Counsel Ectosense NV                     (pro hac vice filed)
                                                   anna@gk-ad.com

          GREENBERG TRAURIG, LLP                   Gene Kleinhendler, Esq.
          Paul B. Ranis, Esq.                      (pro hac vice filed)
          ranisp@gtlaw.com                         gene@gk-ad.com
          scottlaw@gtlaw.com
          FLService@gtlaw.com                      Co-Counsel for Plaintiff Itamar Medical Ltd.

          Co-Counsel Ectosense NV
                                                   K&L GATES LLP
                                                   Jonathan Bart Morton
                                                   jonathan.morton@klgates.com
                                                   Darlene F. Ghavimi, Esq.
                                                   darlene@ghavimi@klgates.com
                                                   (admitted pro hac vice)
                                                   Stewart Mesher
                                                   stewart.mesher@klgates.com
                                                   (admitted pro hac vice)

                                                   Counsel for Defendant VirtuOx, Inc.


                                                 13
4834-5452-6970.1
